Citation Nr: 1821461	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  17-01 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral knee disabilities.

2.  Entitlement to service connection for a psychiatric disorder, claimed as depression, to include as secondary to service-connected bilateral knee disabilities.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

4.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from July 26, 1972 to August 22, 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A January 2013 rating decision denied entitlement to TDIU and automobile and adaptive equipment.  An October 2014 rating decision denied entitlement to service connection for a low back disorder and depression.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service-connected for bilateral knee disabilities.  His claims for service connection for a back disorder and a psychiatric disorder are claims for secondary service connection.  That is, he is claiming that his service-connected knee disabilities have caused his claimed low back and psychiatric disorders.  

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).  

VA examinations with nexus opinions have been obtained.  However, the opinions did not address whether the service-connected knee disabilities aggravated the claimed low back and psychiatric disorders.  Accordingly, remand is necessary.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

The Veteran's claim for TDIU is affected by the outcome of his claims for service connection and cannot be adjudicated prior to the resolution of those claims.  

The Veteran's last claim is for automobile and adaptive equipment.  In March 2012, he filed his claim specifically indicating he was applying for a truck.  In order to establish entitlement to financial assistance in purchasing an automobile or other conveyance and adaptive equipment, a veteran must have a service-connected disability which includes one of the following: loss or permanent loss of use of one or both feet, loss or permanent loss of use of one or both hands, permanent impairment of vision of both eyes, a severe burn injury, or ALS.  38 U.S.C. 
§§ 3901, 3902; 38 C.F.R. § 3.808.  Assistance for adaptive equipment only is available for veterans suffering from ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808 (b)(6).

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808, but 38 C.F.R. § 4.71a  notes that a 40 percent rating is available for amputation of the foot under Diagnostic Code 5167 or for "loss of use" of a foot under Diagnostic Codes 5283 or 5284.  The term "loss of use of a hand or foot" is defined elsewhere as existing when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  38 C.F.R. § 3.350 (a)(2).

Recent VA examination reports indicate that the Veteran uses a wheelchair for ambulation, but is not confined to a wheelchair.  It is unclear if his service-connected disabilities result in loss of use of the feet; this can be resolved on examination which is already required.  


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded the appropriate examinations for disorders of the knees and low back.  The report of examination should include a detailed account of all manifestations of the disorders found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims file should be made available to the examiner and a rationale should be provided for any opinion offered.     

The examiner should offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed low back disorder is (i) caused by, or (ii) aggravated by (worsened beyond natural progress) his service-connected bilateral knee disability.

The examiner should also indicate if the Veteran is confined to a wheelchair, and/or has loss of use of the feet, and if so, whether this is due to his service-connected knee disabilities or a nonservice-connected disability.  

The examiner should also express an opinion as to whether the Veteran's service-connected knee disabilities alone render him unemployable.  

2.  The Veteran should be afforded the appropriate examination for psychiatric disorder.  The report of examination should include a detailed account of all manifestations of psychiatric disorders found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims file should be made available to the examiner and a rationale should be provided for any opinion offered.     

The examiner should offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed psychiatric disorder is (i) caused by, or (ii) aggravated by (worsened beyond natural progress) his service-connected bilateral knee disability.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his attorney a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

